Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed May 3, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the Canadian Office Action of February 4, 2021 listed therein has not been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7, 9, 11, 12-16 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,858,881 in view of Mitchell et al. (US 9,528,314).  Claims 1-3 of U.S. Patent No. 10,858,881 recite the applicant’s invention but for a planar top and bottom surfaces.
	However, Mitchell et al. discloses a threshold cap 100 having a first wall having planar top and bottom surfaces as shown in figure 4.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the first wall of claims 1-3 of U.S. Patent No. 10,858,881 with planar top and bottom surfaces, as taught by Mitchell et al., to improve the aesthetics of the threshold cap and to increase the strength of the threshold cap.

However, Mitchell et al. discloses a second wall 112 (fig. 5) which is configured to be positioned along an exterior side of a dam 36.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide claims 1-3 of U.S. Patent No. 10,858,881 with a second wall which is configured to be positioned along an exterior side of a dam, as taught by Mitchell et al., to enable the second wall to form a seal between the second wall and the dam to prevent air and water from passing therebetween.
With respect to claims 4, 5, 13 and 14, Mitchell et al. discloses a holder comprising a post 925, and a spring 210 is a coil spring disposed around the post 925.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to claims 1-3 of U.S. Patent No. 10,858,881 with a post and a spring, as taught by Mitchell et al., to more accurately and repeatable position the threshold cap in the sealing position.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Recitations such as “an assembly of claim 1” on line 4 of claim 7 render the claims indefinite because it is unclear if the applicant is referring to the assembly of claim 1 or is attempting to set forth another assembly.  It is suggested the applicant change “an” to --the-- to avoid confusion.  Recitations such as “an interior of the threshold” on line 3 of claim 9 render the claims indefinite because it is unclear if the interior of the threshold is the same as or different from the interior side of the nosing as set forth in claim 1.  Recitations such as “an interior side of the substrate” on line 5 of claim 11 render the claims indefinite because it is unclear if the applicant is referring to the interior side of the threshold or is attempting to set forth another interior side in addition to the one set forth above.  Note that it appears that the interior side of the substrate is the same as the interior side of the threshold.  Recitations such as “when the door panel” on line 2 of claim 12 render the claims indefinite because they are grammatically incorrect and confusing.  Recitations such as “a raised position” on line 3 of claim 13 render the claims indefinite because it is unclear whether or not the applicant is referring to the raised position set forth in claim 11.  Also see “an uppermost position” on line 3 of claim 18 which suffers from the same informality.  Recitations such as “rigid” on line 5 of claim 19 render the claims indefinite because they are relative terms whose meaning cannot be readily ascertained by one with ordinary skill in the art and they are not defined by the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-13 and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jaskiewicz et al. (US D797309).  Jaskiewicz et al. discloses a threshold for installation in an entryway, the threshold having an exterior side (labeled below) and an interior side (labeled below) opposite the exterior side when installed, the threshold comprising: 
a substrate (labeled below);
a sill deck (labeled below) mounted to the substrate; 
an upstanding nosing (labeled below) extending along an interior side of the substrate; 
an upstanding dam (labeled below) extending adjacent an interior side of the sill deck; 
an upwardly open sill channel (labeled below) defined between the upstanding nosing and the upstanding dam, the upwardly open sill channel being positioned to at least partially underlie a door panel (not shown) when the door panel is in a closed position; 
a holder (labeled below) removeably disposed within the sill channel; and 
a threshold cap (labeled below) extending along and at least partially overlying the upwardly open sill channel, the threshold cap formed separate from and at least 
wherein the threshold cap is biased toward the raised position when the door panel (claim 12);
further comprising a resilient member (labeled below) positioned between the holder and the threshold cap, the resilient member biasing the threshold cap toward a raised position (claim 13);
	wherein the holder comprises at least one knuckle (labeled below) for at least partially forming a barrel (labeled below) having a longitudinal axis; and the threshold cap comprises: a first wall (labeled below) having a top surface (labeled below) and a bottom surface (labeled below), and a connection arm (labeled below) extending from the bottom surface, the connection arm terminating in a tip (labeled below) having a substantially circular profile as best shown in figure 1, wherein the tip is received in the barrel such that the threshold cap is capable of pivoting relative to the holder about the longitudinal axis (claim 15);
wherein the threshold cap further comprises a second wall (labeled below) extending from an exterior end (labeled below) of the first wall, the second wall extending substantially perpendicularly from the first wall, the second wall configured to be position along an exterior side of the upstanding dam (claim 16);

	wherein the threshold cap further comprises a stop arm (labeled below), and the holder further comprises a catch (labeled below), wherein the stop arm engages the catch when the threshold cap pivots to an uppermost position, as shown in figure 3, of the threshold cap to prevent the threshold cap from pivoting beyond the uppermost position (claim 18).


    PNG
    media_image1.png
    1598
    1120
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1449
    1124
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meeks (US 2017/0058592) in view of Brennaman (US 435658).  Meeks discloses an assembly for forming a seal with a door panel, the assembly comprising:
a nosing 166 (fig. 4) defining an interior side of the assembly when installed; 
a holder 152 terminating in a tip 160 having a substantially circular profile; and 
a threshold cap 74 configured to underlay the door panel 58 when the door panel is in a closed position, the threshold cap comprising: 
a first wall (labeled below) having a planar top surface 106 and a planar bottom surface (labeled below) opposite the top surface, the top surface facing a bottom of the door panel 58 in the closed position of the door panel as shown in figure 4, and 
a connection arm (labeled below) extending from the bottom surface towards the nosing, the connection arm comprising a knuckle 162 that forms at least a partial barrel about a longitudinal axis, the tip 160 received in the barrel such that the threshold cap 74 pivots relative to the holder 152 about the longitudinal axis (claim 1);

	Meeks is silent concerning the holder comprising a knuckle and the connection arm terminating in a tip having a circular profile.
	However, Brennaman discloses an assembly for forming a seal with a door panel comprising a holder S comprising a knuckle G that forms at least a partial barrel, as best shown in figure 3, about a longitudinal axis and a threshold cap L including a tip H having a substantially circular profile, as shown in figure 3, the tip H received in the barrel G of the holder S such that the threshold cap pivots relative to the holder about the longitudinal axis.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the holder of Meeks with a knuckle and provide the connection arm of Meeks with a circular profiled tip, as taught by Brennaman, to reduce the weight of the threshold cap so that the threshold cap can more quickly and easily seal against the door panel.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meeks in view of Brennaman as applied to claims 1 and 2 above, and further in view of Mitchell et al. (US 9528314).  Mitchell et al. discloses a second wall 112 further comprises at least one resilient seal 116, 118 configured to seal with the exterior side of the dam 36.
.

Claims 1, 2, 4, 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meeks (US 2017/0058592) in view of Brennaman (US 435658).  Meeks discloses an assembly for forming a seal with a door panel, the assembly comprising:
a nosing 166 (fig. 4) defining an interior side of the assembly when installed; 
a holder 152 terminating in a tip 160 having a substantially circular profile; and 
a threshold cap 74 configured to underlay the door panel 58 when the door panel is in a closed position, the threshold cap comprising: 
a first wall (labeled below) having a planar top surface 106 and a planar bottom surface (labeled below) opposite the top surface, the top surface facing a bottom of the door panel 58 in the closed position of the door panel as shown in figure 4, and 
a connection arm (labeled below) extending from the bottom surface towards the nosing, the connection arm comprising a knuckle 162 that forms at least a partial barrel about a longitudinal axis, the tip 160 received in the barrel such that the threshold cap 74 pivots relative to the holder 152 about the longitudinal axis (claim 1);
wherein the threshold cap 74 comprises a second wall 92 extending from an exterior end of the first wall, the second wall extending substantially perpendicularly 
	further comprising a resilient member 108 positioned between the holder 152 and the first wall of the threshold cap to bias the threshold cap toward a raised position (claim 4);
	wherein the threshold cap 74 further comprises a stop arm 90, and the holder further comprises a catch 150, wherein the stop arm engages the catch when the threshold cap pivots to an upwardmost position of the threshold cap (claim 6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the holder of Meeks with a knuckle and provide the connection arm of Meeks with a circular profiled tip, as taught by Brennaman, to reduce the weight of the threshold cap so that the threshold cap can more quickly and easily seal against the door panel.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meeks in view of Brennaman as applied to claims 1, 2, 4 and 6 above, and further in view of Mitchell et al. (US 9528314).  Mitchell et al. discloses a holder comprises a post 925, and a spring 210 is a coil spring disposed around the post 925.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the resilient member of Meeks, as modified above, with a post and a spring, as taught by Mitchell et al., to more accurately and repeatable position the threshold cap in the sealing position.

s 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meeks (US 2017/0058592) in view of Brennaman (US 435658).  Meeks discloses a threshold, comprising:
a sill deck 68 having a dam 146 extending upwardly therefrom;
a sill channel (labeled below) provided along an interior side of the dam 146;
an assembly for forming a seal with a door panel 58, the assembly removably disposed at least partially within the sill channel and comprising:
a nosing 166 (fig. 4) defining an interior side of the assembly when installed; 
a holder 152 terminating in a tip 160 having a substantially circular profile; and 
a threshold cap 74 configured to underlay the door panel 58 when the door panel is in a closed position, the threshold cap comprising: 
a first wall (labeled below) having a planar top surface 106 and a planar bottom surface (labeled below) opposite the top surface, the top surface facing a bottom of the door panel 58 in the closed position of the door panel as shown in figure 4, and 
a connection arm (labeled below) extending from the bottom surface towards the nosing, the connection arm comprising a knuckle 162 that forms at least a partial barrel about a longitudinal axis, the tip 160 received in the barrel such that the threshold cap 74 pivots relative to the holder 152 about the longitudinal axis (claim 1/7);
wherein relative to the door panel 58 in the closed position, the longitudinal axis is located interior of a plane (labeled below) normal to and bisecting a bottom of the door panel (claim 8);

wherein the holder 152 further comprises at least one interior retention projection (labeled below) and at least one exterior retention projection (labeled below) for retaining the holder within the sill channel (claim 10).
	Meeks is silent concerning the holder comprising a knuckle and the connection arm terminating in a tip having a circular profile.
	However, Brennaman discloses an assembly for forming a seal with a door panel comprising a holder S comprising a knuckle G that forms at least a partial barrel, as best shown in figure 3, about a longitudinal axis and a threshold cap L including a tip H having a substantially circular profile, as shown in figure 3, the tip H received in the barrel G of the holder S such that the threshold cap pivots relative to the holder about the longitudinal axis.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the holder of Meeks with a knuckle and provide the connection arm of Meeks with a circular profiled tip, as taught by Brennaman, to reduce the weight of the threshold cap so that the threshold cap can more quickly and easily seal against the door panel.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaskiewicz et al. as applied to claims 11-13 and 15-18 above, and further in view of .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the resilient member of Jaskiewicz et al. with a post and a spring, as taught by Mitchell et al., to more accurately and repeatable position the threshold cap in the sealing position.

    PNG
    media_image3.png
    1496
    1144
    media_image3.png
    Greyscale




Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634